Citation Nr: 0008679	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  97-33 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for chronic bronchitis, 
laryngitis and claimed as due to exposure to mustard gas and 
Lewisite. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Associate Counsel


INTRODUCTION

The veteran had active service from February 1943 to October 
1945.  

In May 1994, the Department of Veterans Affairs (VA) Regional 
Office (RO) in Roanoke, Virginia, denied a claim of service 
connection for bronchitis, laryngitis, and blurred vision 
secondary to mustard gas exposure.  The veteran was notified 
of that decision, but he did not appeal.  

This appeal arises from a January 1997 rating decision that 
determined that new and material evidence had not been 
submitted to reopen the claim.  The veteran has appealed to 
the Board of Veterans' Appeals (Board) for favorable 
resolution.  

As noted above, the RO's prior final decision was issued in 
May 1994.  Subsequently, 38 C.F.R. § 3.316 was amended.  See 
59 Fed. Reg. 42499, August 18, 1994.  This regulation links 
chronic forms of laryngitis and/or chronic forms of 
bronchitis, and corneal opacities with full-body exposure to 
vesicant agents (including mustard gas).  In Spencer v. 
Brown, 4 Vet. App. 283, 288-89 (1993), aff'd, 17 F.3d 368 
(Fed. Cir. 1994), the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter "the Court") 
held the following:

When a provision of law or regulation creates a 
new basis of entitlement to benefits, as through 
liberalization of the requirement for entitlement 
to a benefit, an applicant's claim of entitlement 
under such law or regulation is a claim separate 
and distinct from a claim previously and finally 
denied prior to the liberalizing law or 
regulation.  The applicant's latter claim, 
asserting rights which did not exist at the time 
of the prior claim, is necessarily a different 
claim.  

The Board is therefore inclined to view the application to 
reopen this case as a new and separate claim in order to 
insure that the veteran is accorded every consideration 
available under the new regulation.  

During a hearing in November 1998, the veteran withdrew the 
appeal for service connection for bronchitis; however, during 
a hearing before the undersigned member of the Board in 
December 1999, the veteran's representative agreed that the 
issue on appeal includes the claim of service connection for 
bronchitis.  Service connection for bronchitis will therefore 
remains an issue on appeal.


FINDINGS OF FACT

1.  Diagnoses of chronic bronchitis, laryngitis and corneal 
opacities have been made.

2.  The veteran has claimed that he was exposed to mustard 
gas during active service.


CONCLUSION OF LAW

The claim of entitlement to service connection for chronic 
bronchitis, laryngitis, and cataracts on a presumptive basis 
secondary to exposure to mustard gas and Lewisite is well 
grounded.  38 U.S.C.A. §§ 1110, 5107(a), 7104 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.303, 3.316 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) has further defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  

It has also held that where a determinative issue involves a 
medical diagnosis or medical causation, competent medical 
evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997), cert. denied, 524 U.S. 940 (1998); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) (per curiam) (table).  Where the determinative 
issue involves medical causation or etiology, or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  Epps v. 
Gober, 126 F.3d at 1468.  Further, in determining whether a 
claim is well-grounded, the supporting evidence is presumed 
to be true and is not subject to weighing.  King v. Brown, 
5 Vet. App. 19, 21 (1993).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established on a presumptive basis 
for certain conditions (including bronchitis, emphysema, 
asthma, or chronic obstructive pulmonary disease), if during 
active military service the veteran had full-body exposure to 
nitrogen or sulfur mustard or Lewisite and subsequently 
develops the condition; service connection will not be 
established if the condition is due to the veteran's own 
willful misconduct or there is affirmative evidence that 
establishes a non-service-related supervening condition or 
event as the cause of the claimed condition.  38 C.F.R. 
§ 3.316.

The Board finds that, in accordance with Pearlman v. West, 
11 Vet. App. 443 (1998), the veteran's claims are well 
grounded.  In Pearlman, the Court specifically held that, for 
purposes of submitting a well-grounded claim relating to 
exposure to toxic gases under 38 C.F.R. § 3.316, the Board 
must assume that lay testimony of a veteran regarding 
exposure is true.  The veteran herein claims that he was 
exposed to mustard gas during active service at various 
locations as a chemical handler.  The Board notes that the 
veteran has been diagnosed as having chronic bronchitis with 
laryngitis and cataracts.  Accordingly, the Board finds that 
his claims of service connection for disability as a result 
of this exposure are well grounded.  


ORDER

The claims of service connection for chronic bronchitis with 
laryngitis and cataracts due to claimed exposure mustard gas 
are well grounded.  To this extent only, the appeal is 
granted.


REMAND

Because the claims of entitlement to service connection for 
chronic bronchitis with laryngitis and cataracts due to 
claimed exposure mustard gas are well grounded, VA has a duty 
to assist the appellant in developing facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).

As noted above, the veteran has chronic bronchitis, 
laryngitis and corneal opacities.  The regulatory 
requirements for service connection for these disorders could 
be met if exposure to vesicant agents is verified.  
Therefore, it is critical that the RO pursue proper 
verification in accordance with established procedure in this 
case.  See VA's Adjudication Manual, M21-1, Part III, para 
5.18.  

The Board notes that the RO undertook development of the 
claim in December 1993, and the National Personnel Records 
Center subsequently reported that the veteran had been a 
toxic gas handler; no additional evidence of exposure had 
been found in the veteran's file.  Although many service 
personnel were exposed during various mustard gas tests, many 
other personnel engaged in the transportation, handling and 
storage of these agents and might have been exposed through 
leakage of these agents.  The veteran has testified that he 
was exposed in this manner at Sheppard Field, Texas, in 
February 1943, at Camp Sibert, Alabama, in March 1943, and 
later in England.  He also reported exposure through chamber 
testing at Camp Sibert.  The Board therefore requests that 
the RO attempt anew to obtain any verification of this 
exposure.

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO should use all available 
resources to attempt to verify the 
veteran's claimed exposure to mustard gas 
in accordance with VA's Adjudication 
Manual, M21-1, Part III,  5.18.  If no 
additional records are forthcoming, the 
RO should clearly note that fact in the 
claims file.  

2.  After undertaking any additional 
necessary development, the RO should 
review the issues on appeal.  Due 
consideration should be given to all 
pertinent laws and regulations.  If the 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be issued an appropriate Supplemental 
Statement of the Case and given a 
reasonable opportunity to reply.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals





 


